DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office Action is responsive to the amendment filed on 04/25/2022.
3.	Claims 1-3 are pending. Claim 1 is under examination on the merits. Claims 2-3 are withdrawn to a non-elected invention from further consideration. 
4.	The objections and rejections not addressed below are deemed withdrawn.
5.	Applicant's arguments filed 04/25/2022 have been fully considered but they are not persuasive, thus claim 1 stand rejected as set forth in Office action dated 02/04/2022 and further discussed in the Response to Arguments below.  

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Kuno et al. (JP2004-075510 A, machine translation, hereinafter “”510”) in view of Gaudet et al. (WO 2008/127409 A2, hereinafter “409”).

Regarding claim 1: “510 teaches a dispersion liquid  (Page 4/19, Claims 4-5) comprising dispersed particles, the dispersed particles consisting of antimony-doped tin oxide (ATO) particles and a solvent (Page 10/19, [0026]; Page 14/19, [0043], Example 1), wherein the content of the antimony-doped tin oxide particles is at least 40 mass% (i.e., 77.7% by weight of dispersion of ATO and 22.3% by weight of a binder; Page 14/19, [0043], Example 1), and the volume average particle size of the antimony-doped tin oxide particles is not larger than 90 nm (i.e., 75.9 nm; Page 14/19, [0043], Example 1;  Page 19/19, Fig. 2). “510 teaches a heat-ray shielding film containing antimony-doped tin oxide (ATO) particles with different particle diameter shows different amount of the solar radiation transmissivity (%), and haze value are obtained when the visible light transmissivity (%) is normalized (Page 19/19, Fig. 2). “510 does not expressly teach a particle size distribution of D90/D50 of the antimony-doped tin oxide particles is 2.3 or more and 2.4 or less, and is silent regarding in a color space by a L*a*b* color system, a L* value is 13.0 or less, a a* value is -2.0 or more and 0.0 or less, and a b* value is -13.0 or more and -10.0 or less.

    PNG
    media_image1.png
    317
    485
    media_image1.png
    Greyscale

However, “409 teaches antimony tin oxide nanoparticles (Page 24, Claim 1), wherein in some embodiments, the particle size distribution ranges from 1.5 to 3.0. In some embodiments, the particle size distribution ranges from 1.75 to 2.25 (Page 8, [0036]) with benefit of providing an antimony tin oxide nanoparticle with a preferred particle size and particle composition to give a high ratio of infrared absorption to visible absorption (Page 4, [0014]).  
In an analogous art of the antimony tin oxide nanoparticles dispersion, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the a particle size distribution of ATO by “985, so as to include a particle size distribution of D90/D50 of the ATO particles is 2.3 or more and 2.4 or less as taught by “409, and would have been motivated to do so with reasonable expectation that this would result in providing an antimony tin oxide nanoparticle with a preferred particle size and particle composition to give a high ratio of infrared absorption to visible absorption as suggested by “409 (Page 4, [0014]).  
Pertaining to color system, “510‘s disclosure would have indicated to one of ordinary skill in the art before the effective filing date of the claimed invention that the particle diameter and the amount of dispersed ATO (variables) in each dispersion liquid determine (affect) the solar radiation transmittance, the haze value, and  L*a*b* value in color system (property) of the liquid dispersion, establishing that the particle diameter and the amount of dispersed  ATO to produce L*a*b* value in color system are result-effective variables. In re Applied Materials, Inc., 692 F.3d 1289, 1297 (Fed. Cir. 2012) ("A recognition in the prior art that a property is affected by the variable is sufficient to find the variable result-effective."), and the L*a*b* property is recognized as a result-effective variable before determining that optimum ranges of said variable might be characterized as routine experimentation. In re Boesch, 617 F.2d 272, 276 (CCPA 1980) ("[D]iscovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art."); In re Aller, 220 F.2d 454, 456 (CCPA 1955) ("[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.").

Response to Arguments
8.	Applicant's arguments filed 04/25/2022 have been fully considered but they are not persuasive,
	In response to Applicant's arguments that “510 fails to teach the content of the antimony-doped tin oxide particles is 40% by mass or more.
	The Examiner respectfully disagrees. The Examiner has considered the limitation of “a content of the ATO particles is 40% by mass or more” based on the dispersion liquid (i.e., broadest reasonable interpretation), and not the dispersed particles alone. “510 teaches a dispersion liquid  (Page 4/19, Claims 4-5) comprising dispersed particles, the dispersed particles consisting of antimony-doped tin oxide (ATO) particles and a solvent (Page 10/19, [0026]; Page 14/19, [0043], Example 1), wherein the content of the antimony-doped tin oxide particles is at least 40 mass% (i.e., 77.7% by weight of dispersion of ATO and 22.3% by weight of a binder; Page 14/19, [0043], Example 1), and the volume average particle size of the antimony-doped tin oxide particles is not larger than 90 nm (i.e., 75.9 nm; Page 14/19, [0043], Example 1;  Page 19/19, Fig. 2). Even, if we consider the limitation of “the content of the antimony-doped tin oxide particles is 40% by mass or more” solely based on the dispersed particles, since “510 disclosure would have indicated to one of ordinary skill in the art before the effective filing date of the claimed invention that the particle diameter and the amount of dispersed ATO (variables) in each dispersion liquid determine (affect) the solar radiation transmittance, the haze value, and  L*a*b* value in color system (property) of the liquid dispersion, establishing that the particle diameter and the amount of dispersed  ATO to produce L*a*b* value in color system are result-effective variables. In re Applied Materials, Inc., 692 F.3d 1289, 1297 (Fed. Cir. 2012) ("A recognition in the prior art that a property is affected by the variable is sufficient to find the variable result-effective."), and the L*a*b* property is recognized as a result-effective variable before determining that optimum ranges of said variable might be characterized as routine experimentation. In re Boesch, 617 F.2d 272, 276 (CCPA 1980) ("[D]iscovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art."); In re Aller, 220 F.2d 454, 456 (CCPA 1955) ("[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."). As further evidenced, by the specification of Inoue et al. (JP2009-072985 A, machine translation, hereinafter “985”, already of the record) had recognized that a dispersion liquid (Page 2/19, Claim 2) comprising antimony-doped tin oxide (ATO) particles and a solvent, wherein the content of the antimony-doped tin oxide particles is at least 40 mass% (Page 3/19, Claim 4; Page 11/19, [0037]; Page 16/19, [0058], Table 1), and the volume average particle size of the antimony-doped tin oxide particles is not larger than 90 nm (Page 13/19, [0046]; Page 15/19, [0056]). The volume average particle size of the ATO particles is considered to be equivalent to the volume average particle size of the dispersion particles of example 1 prepared in a similar manner. “985 teaches a heat-ray shielding film containing antimony-doped tin oxide (ATO) particles, wherein the haze value is 1.0% or lower, and the ratio of the solar radiation transmissivity (%) and the visible light transmissivity (%) when the visible-ray transmissivity is 80% or higher, is 0.81 or lower  (Pages 2-3/19, Claims 1-5; Page 14-15/19, [0046]-[0048]; Page 16/19, [0058], Example 1). Thus the subject matter as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made, since ("[D]iscovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art."); In re Aller, 220 F.2d 454, 456 (CCPA 1955) ("[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.").

Turning to Applicant’s last argument regarding unexpected results such as the desired color tone can be realized, and the scattering of visible light can be suppressed. Examiner agrees that Applicant’s proffered evidence of the Examples of the Specification, is insufficient to establish unexpected results for claim 1. Whether an invention has produced unexpected results is a question of fact. In re Mayne, 104 F.3d 1339, 1343 (Fed. Cir. 1997). "[T]here is no hard and-fast rule for determining whether evidence of unexpected results is sufficient to rebut a prima facie case of obviousness." Kao Corp. v. 7 Appeal 2017-004282 Application 13/877,156 Unilever US., Inc., 441 F.3d 963, 970 (Fed. Cir. 2006); see also In re Dillon, 919 F.2d 688, 692-93 (Fed. Cir.1990) ("[e]ach situation must be considered on its own facts."). However, a party asserting unexpected results as evidence of nonobviousness has the burden of proving that the results are unexpected. In re Geisler, 116 F.3d 1465, 1469-70 (Fed. Cir. 1997). Such burden requires Applicant to proffer factual evidence that actually shows unexpected results relative to the closest prior art, see In re Baxter Travenol Labs., 952 F.2d 388, 392 (Fed. Cir. 1991), and that is reasonably commensurate in scope with the protection sought by claim 1, In re Grasselli, 713 F.2d 731, 743 (Fed. Cir. 1983); In re Clemens, 622 F.2d 1029, 1035 (CCPA 1980); In re Hyson, 453 F.2d 764, 786 (CCPA 1972). "[I]t is not enough to show that results are obtained which differ from those obtained in the prior art: that difference must be shown to be an unexpected difference." In re Klosak, 455 F.2d 1077, 1080 (CCPA 1972). The extent of the showing relied upon by Applicant  also must reasonably support the entire scope of the claims at issue. See In re Harris, 409 F.3d 1339, 1344 (Fed. Cir. 2005).

The Applicant is invited to submit any declaration under 37 CFR 1.132 to overcome the rejection based upon reference applied under 35 U.S.C. 103 (a) as set forth in this Office action to compare their invention product (i.e., the dispersion liquid) and show the product is actually different from and unexpectedly better than the teachings of the references. 

9.	THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner Information
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bijan Ahvazi, Ph.D. whose telephone number is (571) 270-3449.  The examiner can normally be reached on Mon-Fri 9.00 A.M. -7 P.M. P.M..
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Bijan Ahvazi/
Primary Examiner, Art Unit 1763
06/01/2022